



Exhibit 10.3
    
RESTRICTED STOCK AGREEMENT
 
UNDER THE FIRST BANCORP, INC.
2010 EQUITY INCENTIVE PLAN
 
 
 
 
 
Name of Participant:
 
   Tony C. McKim                      
 
 
No. of Shares:
 
    3,119                                      
 
 
Grant Date:
 
   January 29, 2015
 
 

 
Pursuant to The First Bancorp, Inc. 2010 Equity Incentive Plan (the “Plan”), as
amended through the date hereof, The First Bancorp, Inc. (the “Company”) hereby
grants a Restricted Stock award (an “Award”) to the Participant named above. The
Participant shall receive the number of shares of Common Stock (the “Restricted
Stock”) of the Company specified above, subject to the restrictions and
conditions set forth herein and in the Plan.
 
1.    Acceptance of Award. Upon the Grant Date set forth above, certificates
evidencing the Restricted Stock shall be issued in the name of the Participant,
and the Participant’s name shall be entered as the stockholder of record on the
books of the Company with respect to such shares of Restricted Stock; provided,
however, that the certificates shall be held by the Company together with a
stock power with respect to the Restricted Stock represented thereby, duly
executed in blank by the Participant. Thereupon, the Participant shall have all
the rights of a shareholder with respect to such Restricted Stock, including
voting and dividend rights, subject, however, to the restrictions and conditions
specified in Paragraph 2 below. Certificates representing the Restricted Stock
shall be delivered to the Participant if, when and to the extent that the
vesting conditions and other restrictions described in Paragraphs 2 and 3 below
are fulfilled or lapse, as applicable, and provided that the Restricted Stock
has not theretofore been forfeited pursuant to Paragraph 2(c).
 
2.    Restrictions and Conditions.
 
(a)    Certificates evidencing the Restricted Stock granted herein shall bear an
appropriate legend, to the following effect or as otherwise determined by the
Board in its sole discretion, to the effect that such Restricted Stock is
subject to restrictions as set forth herein and in the Plan.


THE STOCK REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFERABILITY SET FORTH IN THE FIRST BANCORP, INC. 2010 EQUITY INCENTIVE PLAN,
AS AMENDED FROM TIME TO TIME (THE “PLAN”), AND THE RESTRICTED STOCK AGREEMENT
(THE “AGREEMENT”) UNDER THE PLAN BETWEEN THE FIRST BANCORP, INC. (THE “COMPANY”)
AND THE REGISTERED HOLDER OF THIS CERTIFICATE. A COPY OF THE PLAN AND THE
AGREEMENT MAY BE OBTAINED ON REQUEST FROM THE SECRETARY OF THE COMPANY.
 





--------------------------------------------------------------------------------





(b)    Restricted Stock granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Participant prior to the
later of (i) vesting in accordance with Paragraph 3 hereof, and (ii) the
fulfillment of the requirements contained in 31 C.F.R. Subtitle A § 30.1 (the
“TARP Transferability Restrictions”). The TARP Transferability Restrictions
provide that Participant may not transfer any of the Restricted Stock until all
or part of the financial assistance received by the Company under TARP (the
“TARP Assistance”) has been repaid, such that (A) up to 25% of the shares of
Restricted Stock may be transferred at or after the time that the Company repays
25% of the aggregate TARP Assistance; (B) up to 50% of the shares of Restricted
Stock may be transferred at or after the time that the Company repays 50% of the
aggregate TARP Assistance; (c) up to 75% of the shares of Restricted Stock may
be transferred at or after the time that the Company repays 75% of the aggregate
TARP Assistance; and (D) any of the shares of Restricted Stock may be
transferred at or after the time that the Company repays all of the aggregate
TARP Assistance. Notwithstanding the restrictions contained in clause (ii) above
and the preceding sentence, the Participant shall be entitled to transfer a
portion of vested Restricted Stock as to which the Participant did not make an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
as provided in the TARP Transferability Restrictions.


(c) The Participant acknowledges that the Compensation Committee (the
“Committee”) of the Company’s Board of Directors has adopted a Stock Ownership
Policy (as amended from time to time, the “Ownership Policy”) which is
applicable to the Participant. At the option of the Company, in the absence of
evidence satisfactory to the Committee that the Participant has fulfilled the
requirements of the Ownership Policy other than through ownership of the
Restricted Stock, the Company may continue to hold the certificates representing
all or any portion of the Restricted Stock to assure compliance with the
Ownership Policy. Notwithstanding the foregoing, in addition to the limited
transfers permitted under the last sentence of Paragraph 2(b) hereof, following
the lapse of the transfer restrictions set forth in Paragraph 2(b), the
Participant shall be allowed to sell a number of shares of Restricted Stock
sufficient to generate proceeds in an amount equal to the federal and state
income tax liability of the Participant arising from the lapse of such
restrictions with respect to the Restricted Stock, as determined by the
Committee based on information provided by the Participant.
 
(d)    If the Participant’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of Restricted Stock granted herein, the Participant or the
Participant’s legal representative shall forfeit such unvested Restricted Stock
back to the Company for no consideration.


(e) The Company shall have the right, but not the obligation, to repurchase all
or any part of the vested shares of Restricted Stock awarded hereunder in the
event that the Participant’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason (including death), at the
Fair Market Value of such Stock as of the date of the notice of the exercise of
such right. Such right shall be exercisable by the Company giving written notice
of such exercise to the Participant at any time prior to ninety (90) days after
the effective date of such termination. Such purchase price shall be payable in
full in cash at closing, and the Participant shall then deliver such
certificates to the Company, together with a stock power duly executed in form
and substance satisfactory to the Company, free and clear of all liens,
encumbrances, pledges, security interests and adverse claims whatsoever.


(f) As required under 31 C.F.R. Subtitle A, § 30.8 and Section 111(b)(3)(B) of
the Emergency Economic Stabilization Act of 2008 (12 U.S.C. § 5221 et seq.), in
the event that the Board determines, in its discretion, that the Participant
realized any financial benefit from the Restricted Stock that was





--------------------------------------------------------------------------------





based on or resulted from materially inaccurate financial statements or any
other materially inaccurate performance criteria of or relating to the Company
and its subsidiaries, the Participant shall be obligated to repay to the
Company, on demand, the amount of such financial benefit.


3.    Vesting of Restricted Stock. The restrictions and conditions in Paragraph
2 shall lapse, and the Restricted Stock shall vest in the Participant on the
fifth anniversary of the Grant Date. Subsequent to such applicable date, the
shares of Restricted Stock as to which all restrictions and conditions have
lapsed shall no longer be deemed Restricted Stock, subject, however, to the
provisions of Paragraph 2(b)(ii) and the TARP Transferability Restrictions
referred to therein
 
4.    Dividends. Dividends on Restricted Stock shall be paid currently to the
Participant.
 
5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Board set forth therein. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.
 
6.    Tax Withholding. The Participant shall, not later than the date as of
which the receipt of the Restricted Stock becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Board for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Participant may elect to have the
required minimum tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from Restricted Stock, or (ii)
transferring to the Company, a number of shares of Stock with an aggregate Fair
Market Value that would satisfy the withholding amount due.
 
7.    Miscellaneous. Notice hereunder shall be given to the Company at its
principal place of business, and shall be given to the Participant at the
address shown for the Participant on the records of the Company, or in either
case at such other address as one party may subsequently furnish to the other
party in writing.


 
 
 
THE FIRST BANCORP, INC.
 
TONY C. McKIM
 
 
 
/s/ Bruce B. Tindal
 
/s/ Tony C. McKim
Name: Bruce B. Tindal
 
 
 
 
 
Title: Compensation Committee Chairman
 
Title: President & CEO
 
 
 
Date Received: January 29, 2015
 
Date: January 29, 2015





Amendment


Pursuant to a vote of the Committee on November 8, 2019, paragraph three (3) of
the Agreement is amended. The shares originally granted January 29, 2015 and due
to vest January 29, 2020, will vest as of the date of the amendment, November 8,
2019.







--------------------------------------------------------------------------------





 
 
 
THE FIRST BANCORP, INC.
 
TONY C. McKIM
 
 
 
/s/ Bruce B. Tindal
 
/s/ Tony C. McKim
Name: Bruce B. Tindal
 
 
 
 
 
Title: Compensation Committee Chairman
 
Title: President & CEO
 
 
 
Date Amended: November 8, 2019
 
Date: November 8, 2019




















































































--------------------------------------------------------------------------------





RESTRICTED STOCK AGREEMENT
 
UNDER THE FIRST BANCORP, INC.
2010 EQUITY INCENTIVE PLAN
 
 
 
 
 
Name of Participant:
 
   Tony C. McKim                      
 
 
No. of Shares:
 
        4,141                                  
 
 
Grant Date:
 
   January 28, 2016
 
 

 
Pursuant to The First Bancorp, Inc. 2010 Equity Incentive Plan (the “Plan”), as
amended through the date hereof, The First Bancorp, Inc. (the “Company”) hereby
grants a Restricted Stock award (an “Award”) to the Participant named above. The
Participant shall receive the number of shares of Common Stock (the “Restricted
Stock”) of the Company specified above, subject to the restrictions and
conditions set forth herein and in the Plan.
 
1.    Acceptance of Award. Upon the Grant Date set forth above, certificates
evidencing the Restricted Stock shall be issued in the name of the Participant,
and the Participant’s name shall be entered as the stockholder of record on the
books of the Company with respect to such shares of Restricted Stock; provided,
however, that the certificates shall be held by the Company together with a
stock power with respect to the Restricted Stock represented thereby, duly
executed in blank by the Participant. Thereupon, the Participant shall have all
the rights of a shareholder with respect to such Restricted Stock, including
voting and dividend rights, subject, however, to the restrictions and conditions
specified in Paragraph 2 below. Certificates representing the Restricted Stock
shall be delivered to the Participant if, when and to the extent that the
vesting conditions and other restrictions described in Paragraphs 2 and 3 below
are fulfilled or lapse, as applicable, and provided that the Restricted Stock
has not theretofore been forfeited pursuant to Paragraph 2(c).
 
2.    Restrictions and Conditions.
 
(a)    Certificates evidencing the Restricted Stock granted herein shall bear an
appropriate legend, to the following effect or as otherwise determined by the
Board in its sole discretion, to the effect that such Restricted Stock is
subject to restrictions as set forth herein and in the Plan.


THE STOCK REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFERABILITY SET FORTH IN THE FIRST BANCORP, INC. 2010 EQUITY INCENTIVE PLAN,
AS AMENDED FROM TIME TO TIME (THE “PLAN”), AND THE RESTRICTED STOCK AGREEMENT
(THE “AGREEMENT”) UNDER THE PLAN BETWEEN THE FIRST BANCORP, INC. (THE “COMPANY”)
AND THE REGISTERED HOLDER OF THIS CERTIFICATE. A COPY OF THE PLAN AND THE
AGREEMENT MAY BE OBTAINED ON REQUEST FROM THE SECRETARY OF THE COMPANY.
 
(b)    Restricted Stock granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Participant prior to the
later of (i) vesting in accordance with





--------------------------------------------------------------------------------





Paragraph 3 hereof, and (ii) the fulfillment of the requirements contained in 31
C.F.R. Subtitle A § 30.1 (the “TARP Transferability Restrictions”). The TARP
Transferability Restrictions provide that Participant may not transfer any of
the Restricted Stock until all or part of the financial assistance received by
the Company under TARP (the “TARP Assistance”) has been repaid, such that (A) up
to 25% of the shares of Restricted Stock may be transferred at or after the time
that the Company repays 25% of the aggregate TARP Assistance; (B) up to 50% of
the shares of Restricted Stock may be transferred at or after the time that the
Company repays 50% of the aggregate TARP Assistance; (c) up to 75% of the shares
of Restricted Stock may be transferred at or after the time that the Company
repays 75% of the aggregate TARP Assistance; and (D) any of the shares of
Restricted Stock may be transferred at or after the time that the Company repays
all of the aggregate TARP Assistance. Notwithstanding the restrictions contained
in clause (ii) above and the preceding sentence, the Participant shall be
entitled to transfer a portion of vested Restricted Stock as to which the
Participant did not make an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, as provided in the TARP Transferability Restrictions.


(c) The Participant acknowledges that the Compensation Committee (the
“Committee”) of the Company’s Board of Directors has adopted a Stock Ownership
Policy (as amended from time to time, the “Ownership Policy”) which is
applicable to the Participant. At the option of the Company, in the absence of
evidence satisfactory to the Committee that the Participant has fulfilled the
requirements of the Ownership Policy other than through ownership of the
Restricted Stock, the Company may continue to hold the certificates representing
all or any portion of the Restricted Stock to assure compliance with the
Ownership Policy. Notwithstanding the foregoing, in addition to the limited
transfers permitted under the last sentence of Paragraph 2(b) hereof, following
the lapse of the transfer restrictions set forth in Paragraph 2(b), the
Participant shall be allowed to sell a number of shares of Restricted Stock
sufficient to generate proceeds in an amount equal to the federal and state
income tax liability of the Participant arising from the lapse of such
restrictions with respect to the Restricted Stock, as determined by the
Committee based on information provided by the Participant.
 
(d)    If the Participant’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of Restricted Stock granted herein, the Participant or the
Participant’s legal representative shall forfeit such unvested Restricted Stock
back to the Company for no consideration.


(e) The Company shall have the right, but not the obligation, to repurchase all
or any part of the vested shares of Restricted Stock awarded hereunder in the
event that the Participant’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason (including death), at the
Fair Market Value of such Stock as of the date of the notice of the exercise of
such right. Such right shall be exercisable by the Company giving written notice
of such exercise to the Participant at any time prior to ninety (90) days after
the effective date of such termination. Such purchase price shall be payable in
full in cash at closing, and the Participant shall then deliver such
certificates to the Company, together with a stock power duly executed in form
and substance satisfactory to the Company, free and clear of all liens,
encumbrances, pledges, security interests and adverse claims whatsoever.


(f) As required under 31 C.F.R. Subtitle A, § 30.8 and Section 111(b)(3)(B) of
the Emergency Economic Stabilization Act of 2008 (12 U.S.C. § 5221 et seq.), in
the event that the Board determines, in its discretion, that the Participant
realized any financial benefit from the Restricted Stock that was based on or
resulted from materially inaccurate financial statements or any other materially
inaccurate





--------------------------------------------------------------------------------





performance criteria of or relating to the Company and its subsidiaries, the
Participant shall be obligated to repay to the Company, on demand, the amount of
such financial benefit.


3.    Vesting of Restricted Stock. The restrictions and conditions in Paragraph
2 shall lapse, and the Restricted Stock shall vest in the Participant on the
fifth anniversary of the Grant Date. Subsequent to such applicable date, the
shares of Restricted Stock as to which all restrictions and conditions have
lapsed shall no longer be deemed Restricted Stock, subject, however, to the
provisions of Paragraph 2(b)(ii) and the TARP Transferability Restrictions
referred to therein
 
4.    Dividends. Dividends on Restricted Stock shall be paid currently to the
Participant.
 
5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Board set forth therein. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.
 
6.    Tax Withholding. The Participant shall, not later than the date as of
which the receipt of the Restricted Stock becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Board for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Participant may elect to have the
required minimum tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from Restricted Stock, or (ii)
transferring to the Company, a number of shares of Stock with an aggregate Fair
Market Value that would satisfy the withholding amount due.
 
7.    Miscellaneous. Notice hereunder shall be given to the Company at its
principal place of business, and shall be given to the Participant at the
address shown for the Participant on the records of the Company, or in either
case at such other address as one party may subsequently furnish to the other
party in writing.


 
 
 
THE FIRST BANCORP, INC.
 
TONY C. McKIM
 
 
 
/s/ Bruce B. Tindal
 
/s/ Tony C. McKim
Name: Bruce B. Tindal
 
 
 
 
 
Title: Compensation Committee Chairman
 
Title: President & CEO
 
 
 
Date Received: January 28, 2016
 
Date: January 28, 2016



Amendment


Pursuant to a vote of the Committee on November 8, 2019, paragraph three (3) of
the Agreement is amended. The shares originally granted January 28, 2016 and due
to vest January 28, 2021, will vest as of the date of the amendment, November 8,
2019.







--------------------------------------------------------------------------------





 
 
 
THE FIRST BANCORP, INC.
 
TONY C. McKIM
 
 
 
/s/ Bruce B. Tindal
 
/s/ Tony C. McKim
Name: Bruce B. Tindal
 
 
 
 
 
Title: Compensation Committee Chairman
 
Title: President & CEO
 
 
 
Date Amended: November 8, 2019
 
Date: November 8, 2019




















































































--------------------------------------------------------------------------------





RESTRICTED STOCK AGREEMENT
 
UNDER THE FIRST BANCORP, INC.
2010 EQUITY INCENTIVE PLAN
 
 
 
 
 
Name of Participant:
 
   Tony C. McKim                      
 
 
No. of Shares:
 
    2,955                                      
 
 
Grant Date:
 
   January 26, 2017
 
 

 
Pursuant to The First Bancorp, Inc. 2010 Equity Incentive Plan (the “Plan”), as
amended through the date hereof, The First Bancorp, Inc. (the “Company”) hereby
grants a Restricted Stock award (an “Award”) to the Participant named above. The
Participant shall receive the number of shares of Common Stock (the “Restricted
Stock”) of the Company specified above, subject to the restrictions and
conditions set forth herein and in the Plan.
 
1.    Acceptance of Award. Upon the Grant Date set forth above, certificates
evidencing the Restricted Stock shall be issued in the name of the Participant,
and the Participant’s name shall be entered as the stockholder of record on the
books of the Company with respect to such shares of Restricted Stock; provided,
however, that the certificates shall be held by the Company together with a
stock power with respect to the Restricted Stock represented thereby, duly
executed in blank by the Participant. Thereupon, the Participant shall have all
the rights of a shareholder with respect to such Restricted Stock, including
voting and dividend rights, subject, however, to the restrictions and conditions
specified in Paragraph 2 below. Certificates representing the Restricted Stock
shall be delivered to the Participant if, when and to the extent that the
vesting conditions and other restrictions described in Paragraphs 2 and 3 below
are fulfilled or lapse, as applicable, and provided that the Restricted Stock
has not theretofore been forfeited pursuant to Paragraph 2(c).
 
2.    Restrictions and Conditions.
 
(a)    Certificates evidencing the Restricted Stock granted herein shall bear an
appropriate legend, to the following effect or as otherwise determined by the
Board in its sole discretion, to the effect that such Restricted Stock is
subject to restrictions as set forth herein and in the Plan.


THE STOCK REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFERABILITY SET FORTH IN THE FIRST BANCORP, INC. 2010 EQUITY INCENTIVE PLAN,
AS AMENDED FROM TIME TO TIME (THE “PLAN”), AND THE RESTRICTED STOCK AGREEMENT
(THE “AGREEMENT”) UNDER THE PLAN BETWEEN THE FIRST BANCORP, INC. (THE “COMPANY”)
AND THE REGISTERED HOLDER OF THIS CERTIFICATE. A COPY OF THE PLAN AND THE
AGREEMENT MAY BE OBTAINED ON REQUEST FROM THE SECRETARY OF THE COMPANY.
 
(b)    Restricted Stock granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Participant prior to the
later of (i) vesting in accordance with





--------------------------------------------------------------------------------





Paragraph 3 hereof, and (ii) the fulfillment of the requirements contained in 31
C.F.R. Subtitle A § 30.1 (the “TARP Transferability Restrictions”). The TARP
Transferability Restrictions provide that Participant may not transfer any of
the Restricted Stock until all or part of the financial assistance received by
the Company under TARP (the “TARP Assistance”) has been repaid, such that (A) up
to 25% of the shares of Restricted Stock may be transferred at or after the time
that the Company repays 25% of the aggregate TARP Assistance; (B) up to 50% of
the shares of Restricted Stock may be transferred at or after the time that the
Company repays 50% of the aggregate TARP Assistance; (c) up to 75% of the shares
of Restricted Stock may be transferred at or after the time that the Company
repays 75% of the aggregate TARP Assistance; and (D) any of the shares of
Restricted Stock may be transferred at or after the time that the Company repays
all of the aggregate TARP Assistance. Notwithstanding the restrictions contained
in clause (ii) above and the preceding sentence, the Participant shall be
entitled to transfer a portion of vested Restricted Stock as to which the
Participant did not make an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, as provided in the TARP Transferability Restrictions.


(c) The Participant acknowledges that the Compensation Committee (the
“Committee”) of the Company’s Board of Directors has adopted a Stock Ownership
Policy (as amended from time to time, the “Ownership Policy”) which is
applicable to the Participant. At the option of the Company, in the absence of
evidence satisfactory to the Committee that the Participant has fulfilled the
requirements of the Ownership Policy other than through ownership of the
Restricted Stock, the Company may continue to hold the certificates representing
all or any portion of the Restricted Stock to assure compliance with the
Ownership Policy. Notwithstanding the foregoing, in addition to the limited
transfers permitted under the last sentence of Paragraph 2(b) hereof, following
the lapse of the transfer restrictions set forth in Paragraph 2(b), the
Participant shall be allowed to sell a number of shares of Restricted Stock
sufficient to generate proceeds in an amount equal to the federal and state
income tax liability of the Participant arising from the lapse of such
restrictions with respect to the Restricted Stock, as determined by the
Committee based on information provided by the Participant.
 
(d)    If the Participant’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of Restricted Stock granted herein, the Participant or the
Participant’s legal representative shall forfeit such unvested Restricted Stock
back to the Company for no consideration.


(e) The Company shall have the right, but not the obligation, to repurchase all
or any part of the vested shares of Restricted Stock awarded hereunder in the
event that the Participant’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason (including death), at the
Fair Market Value of such Stock as of the date of the notice of the exercise of
such right. Such right shall be exercisable by the Company giving written notice
of such exercise to the Participant at any time prior to ninety (90) days after
the effective date of such termination. Such purchase price shall be payable in
full in cash at closing, and the Participant shall then deliver such
certificates to the Company, together with a stock power duly executed in form
and substance satisfactory to the Company, free and clear of all liens,
encumbrances, pledges, security interests and adverse claims whatsoever.


(f) As required under 31 C.F.R. Subtitle A, § 30.8 and Section 111(b)(3)(B) of
the Emergency Economic Stabilization Act of 2008 (12 U.S.C. § 5221 et seq.), in
the event that the Board determines, in its discretion, that the Participant
realized any financial benefit from the Restricted Stock that was based on or
resulted from materially inaccurate financial statements or any other materially
inaccurate





--------------------------------------------------------------------------------





performance criteria of or relating to the Company and its subsidiaries, the
Participant shall be obligated to repay to the Company, on demand, the amount of
such financial benefit.


3.    Vesting of Restricted Stock. The restrictions and conditions in Paragraph
2 shall lapse, and the Restricted Stock shall vest in the Participant on the
fifth anniversary of the Grant Date. Subsequent to such applicable date, the
shares of Restricted Stock as to which all restrictions and conditions have
lapsed shall no longer be deemed Restricted Stock, subject, however, to the
provisions of Paragraph 2(b)(ii) and the TARP Transferability Restrictions
referred to therein
 
4.    Dividends. Dividends on Restricted Stock shall be paid currently to the
Participant.
 
5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Board set forth therein. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.
 
6.    Tax Withholding. The Participant shall, not later than the date as of
which the receipt of the Restricted Stock becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Board for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Participant may elect to have the
required minimum tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from Restricted Stock, or (ii)
transferring to the Company, a number of shares of Stock with an aggregate Fair
Market Value that would satisfy the withholding amount due.
 
7.    Miscellaneous. Notice hereunder shall be given to the Company at its
principal place of business, and shall be given to the Participant at the
address shown for the Participant on the records of the Company, or in either
case at such other address as one party may subsequently furnish to the other
party in writing.


 
 
 
THE FIRST BANCORP, INC.
 
TONY C. McKIM
 
 
 
/s/ Bruce Tindal
 
/s/ Tony C. McKim
Name: Bruce B. Tindal
 
 
 
 
 
Title: Compensation Committee Chairman
 
Title: President & CEO
 
 
 
Date Received: January 26, 2017
 
Date: January 26, 2017



Amendment


Pursuant to a vote of the Committee on November 8, 2019, paragraph three (3) of
the Agreement is amended. The shares originally granted January 26, 2017 and due
to vest January 26, 2022, will vest as of the date of the amendment, November 8,
2019.







--------------------------------------------------------------------------------





 
 
 
THE FIRST BANCORP, INC.
 
TONY C. McKIM
 
 
 
/s/ Bruce Tindal
 
/s/ Tony C. McKim
Name: Bruce B. Tindal
 
 
 
 
 
Title: Compensation Committee Chairman
 
Title: President & CEO
 
 
 
Date Amended: November 8, 2019
 
Date: November 8, 2019




















































































--------------------------------------------------------------------------------





RESTRICTED STOCK AGREEMENT
 
UNDER THE FIRST BANCORP, INC.
2010 EQUITY INCENTIVE PLAN
 
 
 
 
 
Name of Participant:
 
   Tony C. McKim          
 
 
No. of Shares:
 
   3,471                            
 
 
Grant Date:
 
   January 4, 2018____
 
 

 
Pursuant to The First Bancorp, Inc. 2010 Equity Incentive Plan (the “Plan”), as
amended through the date hereof, The First Bancorp, Inc. (the “Company”) hereby
grants a Restricted Stock award (an “Award”) to the Participant named above. The
Participant shall receive the number of shares of Common Stock (the “Restricted
Stock”) of the Company specified above, subject to the restrictions and
conditions set forth herein and in the Plan.
 
1.    Acceptance of Award. Upon the Grant Date set forth above, certificates
evidencing the Restricted Stock shall be issued in the name of the Participant,
and the Participant’s name shall be entered as the stockholder of record on the
books of the Company with respect to such shares of Restricted Stock; provided,
however, that the certificates shall be held by the Company together with a
stock power with respect to the Restricted Stock represented thereby, duly
executed in blank by the Participant. Thereupon, the Participant shall have all
the rights of a shareholder with respect to such Restricted Stock, including
voting and dividend rights, subject, however, to the restrictions and conditions
specified in Paragraph 2 below. Certificates representing the Restricted Stock
shall be delivered to the Participant if, when and to the extent that the
vesting conditions and other restrictions described in Paragraphs 2 and 3 below
are fulfilled or lapse, as applicable, and provided that the Restricted Stock
has not theretofore been forfeited pursuant to Paragraph 2(c).
 
2.    Restrictions and Conditions.
 
(a)    Certificates evidencing the Restricted Stock granted herein shall bear an
appropriate legend, to the following effect or as otherwise determined by the
Board in its sole discretion, to the effect that such Restricted Stock is
subject to restrictions as set forth herein and in the Plan.


THE STOCK REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFERABILITY SET FORTH IN THE FIRST BANCORP, INC. 2010 EQUITY INCENTIVE PLAN,
AS AMENDED FROM TIME TO TIME (THE “PLAN”), AND THE RESTRICTED STOCK AGREEMENT
(THE “AGREEMENT”) UNDER THE PLAN BETWEEN THE FIRST BANCORP, INC. (THE “COMPANY”)
AND THE REGISTERED HOLDER OF THIS CERTIFICATE. A COPY OF THE PLAN AND THE
AGREEMENT MAY BE OBTAINED ON REQUEST FROM THE SECRETARY OF THE COMPANY.
 
(b)    Restricted Stock granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Participant prior to the
later of (i) vesting in accordance with





--------------------------------------------------------------------------------





Paragraph 3 hereof, and (ii) the fulfillment of the requirements contained in 31
C.F.R. Subtitle A § 30.1 (the “TARP Transferability Restrictions”). The TARP
Transferability Restrictions provide that Participant may not transfer any of
the Restricted Stock until all or part of the financial assistance received by
the Company under TARP (the “TARP Assistance”) has been repaid, such that (A) up
to 25% of the shares of Restricted Stock may be transferred at or after the time
that the Company repays 25% of the aggregate TARP Assistance; (B) up to 50% of
the shares of Restricted Stock may be transferred at or after the time that the
Company repays 50% of the aggregate TARP Assistance; (c) up to 75% of the shares
of Restricted Stock may be transferred at or after the time that the Company
repays 75% of the aggregate TARP Assistance; and (D) any of the shares of
Restricted Stock may be transferred at or after the time that the Company repays
all of the aggregate TARP Assistance. Notwithstanding the restrictions contained
in clause (ii) above and the preceding sentence, the Participant shall be
entitled to transfer a portion of vested Restricted Stock as to which the
Participant did not make an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, as provided in the TARP Transferability Restrictions.


(c) The Participant acknowledges that the Compensation Committee (the
“Committee”) of the Company’s Board of Directors has adopted a Stock Ownership
Policy (as amended from time to time, the “Ownership Policy”) which is
applicable to the Participant. At the option of the Company, in the absence of
evidence satisfactory to the Committee that the Participant has fulfilled the
requirements of the Ownership Policy other than through ownership of the
Restricted Stock, the Company may continue to hold the certificates representing
all or any portion of the Restricted Stock to assure compliance with the
Ownership Policy. Notwithstanding the foregoing, in addition to the limited
transfers permitted under the last sentence of Paragraph 2(b) hereof, following
the lapse of the transfer restrictions set forth in Paragraph 2(b), the
Participant shall be allowed to sell a number of shares of Restricted Stock
sufficient to generate proceeds in an amount equal to the federal and state
income tax liability of the Participant arising from the lapse of such
restrictions with respect to the Restricted Stock, as determined by the
Committee based on information provided by the Participant.
 
(d)    If the Participant’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of Restricted Stock granted herein, the Participant or the
Participant’s legal representative shall forfeit such unvested Restricted Stock
back to the Company for no consideration.


(e) The Company shall have the right, but not the obligation, to repurchase all
or any part of the vested shares of Restricted Stock awarded hereunder in the
event that the Participant’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason (including death), at the
Fair Market Value of such Stock as of the date of the notice of the exercise of
such right. Such right shall be exercisable by the Company giving written notice
of such exercise to the Participant at any time prior to ninety (90) days after
the effective date of such termination. Such purchase price shall be payable in
full in cash at closing, and the Participant shall then deliver such
certificates to the Company, together with a stock power duly executed in form
and substance satisfactory to the Company, free and clear of all liens,
encumbrances, pledges, security interests and adverse claims whatsoever.


(f) As required under 31 C.F.R. Subtitle A, § 30.8 and Section 111(b)(3)(B) of
the Emergency Economic Stabilization Act of 2008 (12 U.S.C. § 5221 et seq.), in
the event that the Board determines, in its discretion, that the Participant
realized any financial benefit from the Restricted Stock that was based on or
resulted from materially inaccurate financial statements or any other materially
inaccurate





--------------------------------------------------------------------------------





performance criteria of or relating to the Company and its subsidiaries, the
Participant shall be obligated to repay to the Company, on demand, the amount of
such financial benefit.


3.    Vesting of Restricted Stock. The restrictions and conditions in Paragraph
2 shall lapse, and the Restricted Stock shall vest in the Participant on the
fifth anniversary of the Grant Date. Subsequent to such applicable date, the
shares of Restricted Stock as to which all restrictions and conditions have
lapsed shall no longer be deemed Restricted Stock, subject, however, to the
provisions of Paragraph 2(b)(ii) and the TARP Transferability Restrictions
referred to therein
 
4.    Dividends. Dividends on Restricted Stock shall be paid currently to the
Participant.
 
5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Board set forth therein. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.
 
6.    Tax Withholding. The Participant shall, not later than the date as of
which the receipt of the Restricted Stock becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Board for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Participant may elect to have the
required minimum tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from Restricted Stock, or (ii)
transferring to the Company, a number of shares of Stock with an aggregate Fair
Market Value that would satisfy the withholding amount due.
 
7.    Miscellaneous. Notice hereunder shall be given to the Company at its
principal place of business, and shall be given to the Participant at the
address shown for the Participant on the records of the Company, or in either
case at such other address as one party may subsequently furnish to the other
party in writing.


 
 
 
THE FIRST BANCORP, INC.
 
TONY C. McKIM
 
 
 
/s/ Bruce B. Tindal
 
/s/ Tony C. McKim
Name: Bruce B. Tindal
 
 
 
 
 
Title: Compensation Committee Chairman
 
Title: President & CEO
 
 
 
Date Received: January 4, 2018
 
Date: January 4, 2018



Amendment


Pursuant to a vote of the Committee on November 8, 2019, paragraph three (3) of
the Agreement is amended. The shares originally granted January 4, 2018 and due
to vest January 4, 2023, will vest as of January 4, 2021 effective the date of
this amendment.







--------------------------------------------------------------------------------





 
 
 
THE FIRST BANCORP, INC.
 
TONY C. McKIM
 
 
 
/s/ Bruce B. Tindal
 
/s/ Tony C. McKim
Name: Bruce B. Tindal
 
 
 
 
 
Title: Compensation Committee Chairman
 
Title: President & CEO
 
 
 
Date Amended: November 8, 2019
 
Date: November 8, 2019










